Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

TO:     RESPONSE BIOMEDICAL CORP.

 

The undersigned (referred to herein as the “Purchaser”), hereby irrevocably
subscribes to purchase from Response Biomedical Corp. (the “Issuer”) the number
of common shares (the “Purchased Securities” and each individually, a “Purchased
Security”) of the Issuer set out below for a subscription price of US$0.56 per
Purchased Security (the “Purchase Price”). This subscription plus the attached
terms and conditions (the “Terms and Conditions”) are collectively referred to
as the “Subscription Agreement”. The Purchaser agrees to be bound by the Terms
and Conditions and agrees that the Issuer may rely upon the covenants,
representations and warranties contained in the Subscription Agreement. 

 

 Number of Purchased Securities:    Aggregate Subscription Amount:       

 Name and Address of Purchaser:

 

 Registration Instructions (if different):

 

 Name of Purchaser (please print)

 

 

 ____________________________________________

 Name

     

 By:

______________________________________
Authorized Signature

 

 ____________________________________________

 Account Reference, if applicable

     

 Director

 

 ____________________________________________

 Official Capacity or Title (please print)

       

 ____________________________________________

 ___________________________________________

 (Please print name of signatory if different from the name of the Purchaser
printed above.)

 

 ____________________________________________

 Address, including province

       

 Purchaser’s Address, including province:

 

 Delivery Instructions (if different):

         

 ____________________________________________

 Name

   

 ____________________________________________

 Account Reference, if applicable

 telephone Number:

__________________________

 

 ____________________________________________

 Fax Number:

________________________________

 

 ____________________________________________

 E-mail Address:

_____________________________

 

 ____________________________________________

 Address, including province

   

 ____________________________________________

 Telephone Number

  

INSTRUCTIONS FOR PURCHASERS

 

 

The Purchaser must:  

(1)

Read this Subscription Agreement;

(2)

Complete and execute the face page of this Subscription Agreement;

(3)

Make payment for the Purchased Securities as required by section 2 of the Terms
and Conditions; and

(4)

Deliver the signed documents as required by section 3 of the Terms and
Conditions.





 



 
 

--------------------------------------------------------------------------------

 

 

ACCEPTANCE: The Issuer hereby accepts the above subscription subject to the
Terms and Conditions of this Subscription Agreement.

 

RESPONSE BIOMEDICAL CORP.

 

Per:

 

Date:

________________________________________   ____________________________ Name:  
  Position:    

 

 
 

--------------------------------------------------------------------------------

 

 

SUBSCRIPTION AGREEMENT

 

TERMS AND CONDITIONS

 

1.

Acceptance

 

1.1

The Issuer may accept or reject this Subscription Agreement in whole or in part
at any time prior to the Closing Time (as defined herein). The Purchaser is
aware that the offer made by this subscription is irrevocable (subject to
satisfaction of the conditions precedent set out in section 3.3 below) and is
subject to the approval for listing of the Purchased Securities by the Toronto
Stock Exchange (“TSX”) and certain other conditions precedent set out below and
will not become an agreement between the Purchaser and the Issuer until accepted
by the Issuer signing in the space above.

 

1.2

If this Subscription Agreement is rejected in whole, the Purchaser understands
that any funds, certified cheques and bank drafts delivered by the Purchaser to
the Issuer representing the purchase price for Purchased Securities will be
promptly returned to the Purchaser without interest and this Subscription
Agreement shall thereafter be of no force or effect. If this Subscription
Agreement is accepted only in part, the Purchaser understands that a cheque
representing the portion of the purchase price for that portion of its
subscription for Purchased Securities that is not accepted will be promptly
delivered to the Purchaser without interest and this Subscription Agreement will
continue in full force and effect to the extent the subscription was accepted.

 

2.

Payment

      The Purchaser shall deliver the aggregate amount payable in respect of the
Purchased Securities subscribed for hereby to the Issuer at least one Business
Day (as defined herein) prior to the Closing Date (as defined herein), by wire
transfer of immediately available funds to the account designated by the Issuer
as set out below, or payable in such other manner as may be specified by the
Issuer.

  

 

Paying Bank:

               

SWIFT Code:

         

Beneficiary Bank:

                                 

Transit # (USD):

         

Payment Details:

   

Account # (USD):

 

  

 
- 1 -

--------------------------------------------------------------------------------

 

 

3.

Additional Deliveries and Conditions for Acceptance

 

The offer, sale and issuance of the Purchased Securities is subject to the
following conditions, each of which may be waived, in whole or in part, by the
Issuer in its sole discretion:

 

3.1

The Purchaser shall complete, sign and return to the Issuer, two Business Days
before the Closing Date:

 

 

(a)

one completed and executed copy of this Subscription Agreement; and

 

 

(b)

any other document required by applicable Securities Laws (as defined herein)
which the Issuer requests.

 

The Purchaser acknowledges and agrees that such documents, when executed and
delivered by the Purchaser, will form part of and will be incorporated into this
Subscription Agreement with the same effect as if each constituted a
representation and warranty or covenant of the Purchaser hereunder in favour of
the Issuer. The Purchaser acknowledges and agrees that this offer, the Purchase
Price and any other documents delivered in connection herewith will be held by
the Issuer until such time as the conditions set out in this Subscription
Agreement are satisfied.

 

For the purposes hereof, “Business Day” means any day except Saturday, Sunday or
a statutory holiday in Vancouver, British Columbia.

 

3.2

Any obligation of the Issuer to sell the Purchased Securities to the Purchaser
is subject to (a) performance by the Purchaser of its covenants under and in
accordance with this Subscription Agreement; (b) the truth, at the time of
acceptance of this Subscription Agreement by the Issuer and at the Closing Date,
of the Purchaser’s representations and warranties in this Subscription
Agreement; (c) the Issuer having obtained all required regulatory approvals to
permit the completion of the offer, sale and issuance; and (d) the Purchaser
executing and delivering all requisite documentation as required by this
Subscription Agreement, and applicable Securities Laws with respect to the
Purchased Securities.

 

3.3

Any obligation of the Purchaser to purchase the Purchased Securities is subject
to (a) performance by the Issuer of its covenants under and in accordance with
this Subscription Agreement; (b) the truth, at the time of acceptance of this
Subscription Agreement by the Issuer and at the Closing Date, of the Issuer’s
representations and warranties in this Subscription Agreement; (c) the Issuer
having obtained all required regulatory approvals to permit the completion of
the offer, sale and issuance of the Purchased Securities to the Purchaser; (d)
in consideration of the payment of the applicable purchase price by the
Purchaser, remittance to the Purchaser of certificates representing the
Purchased Securities registered in accordance with the instructions of the
Purchaser; and (e) delivery by the Issuer’s legal counsel of a legal opinion
addressed to the Purchaser dated the Closing Date, in form and substance
satisfactory to the Purchaser’s legal counsel, acting reasonably, which opinion
shall address such matters as is customary for transactions of this nature.

  

 
- 2 -

--------------------------------------------------------------------------------

 

 

3.4

The Purchaser understands that the information provided herein will be relied
upon by the Issuer for purposes of determining the eligibility of the Purchaser
to purchase the Purchased Securities. The Purchaser agrees to provide upon
request any additional information that the Issuer determines necessary or
appropriate in determining the Purchaser’s eligibility, acting reasonably.

 

3.5

For the purposes hereof, “Securities Laws” means the securities laws,
regulations and rules, and the blanket rulings, policies, guidelines and written
interpretations of and multilateral or national instruments adopted by the
securities regulators of the Province of British Columbia and the rules and
policies of the TSX.

 

4.

Closing

 

4.1

Closing of this subscription for the Purchased Securities (the “Closing”) will
be completed at the offices of Blake, Cassels & Graydon LLP in Vancouver,
British Columbia, at 10:00 am (Vancouver time), or such other place or time as
the Issuer may determine (the “Closing Time”), on June 1, 2016, or such later
date as the Issuer and Purchaser may agree upon (the “Closing Date”).

 

4.2

A single certificate endorsed by the Issuer representing the Purchased
Securities subscribed for hereunder will be delivered to the address specified
for delivery by the Purchaser, at the Closing Time upon satisfaction of the
Conditions for Acceptance described in Section 3.

 

4.3

If the Closing does not occur, the Issuer shall return this Subscription
Agreement and any funds, certified cheques and bank drafts delivered by the
Purchaser to the Issuer representing the purchase price for Purchased
Securities, without interest, to the Purchaser.

 

5.

Representations, Warranties and Covenants of the Purchaser

 

By executing this Subscription Agreement, the Purchaser represents, warrants and
covenants to the Issuer as at the date of acceptance of this Subscription
Agreement by the Issuer and unless given at a particular date, at the Closing
Date and acknowledges that the Issuer is relying thereon that:

 

 

(a)

the Purchaser understands that the Purchased Securities subscribed for by the
Purchaser hereunder form part of a larger offering (the “Offering”) of common
shares by the Issuer upon and subject to the terms and conditions set forth
herein, which Offering may, at the Issuer’s discretion, be consummated in one or
more separate closings on separate dates;

 

 

(b)

the Purchaser acknowledges that

 

 

(i)

the Purchase is not a resident of the Province of British Columbia;

 

 

(ii)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Purchased Securities;

 

 

(iii)

there is no government or other insurance covering the Purchased Securities;

  

 
- 3 -

--------------------------------------------------------------------------------

 

 

 

(iv)

there are risks associated with the purchase of the Purchased Securities and the
Purchaser is knowledgeable or experienced in business and financial matters and
is capable of evaluating the merits and risks of an investment in the Purchased
Securities and is capable of bearing the economic risk of the investments;

 

 

(v)

there are restrictions on the Purchaser’s ability to resell the Purchased
Securities and it is the responsibility of the Purchaser to find out what those
restrictions are and to comply with them before selling the Purchased
Securities;

 

 

(vi)

the Issuer has advised the Purchaser that the Issuer is relying on an exemption
from the requirements to provide the Purchaser with a prospectus under the
Securities Laws and, as a consequence of acquiring securities pursuant to this
exemption, certain protections, rights and remedies provided by the Securities
Laws, including, in most circumstances, statutory rights of rescission or
damages, will not be available to the Purchaser;

 

 

(c)

if required by applicable Securities Laws or stock exchange rules, the Purchaser
will execute, deliver and file or assist the Issuer in obtaining and filing such
reports, undertakings and other documents relating to the purchase of the
Purchased Securities by the Purchaser as may be required by any applicable
Securities Laws, securities commission, stock exchange or other regulatory
authority;

 

 

(d)

the Purchaser’s ability to directly or indirectly, sell, exchange, transfer,
assign, encumber or otherwise dispose of the Purchased Securities is limited by,
among other things, the Securities Laws. In particular, the Purchaser
acknowledges having been informed that the Purchased Securities, are subject to
resale restrictions under National Instrument 45-102 – Resale of Securities (“NI
45-102”) and may not be sold or otherwise disposed of in Canada for a period of
four months and one day from the Closing Date, unless a statutory exemption is
available or a discretionary order is obtained from the British Columbia
Securities Commission allowing the earlier resale thereof, and may be subject to
additional resale restrictions if such sale or other disposition would be a
“control distribution”, as that term is defined in NI 45-102. As the Purchaser
is not resident in Canada, additional resale restrictions may apply under the
securities laws of the International Jurisdiction (as defined below);

 

 

(e)

the Purchaser is aware that the certificates evidencing the Purchased Securities
(and any replacement certificate issued prior to the expiration of the
applicable hold periods) will be endorsed with, or the ownership statement
issued under a direct registration system or other electronic book-entry system
will bear, legends setting out resale restrictions under applicable Securities
Laws and securities laws of the United States in substantially the following
form:

  

 
- 4 -

--------------------------------------------------------------------------------

 

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT DATE THAT IS FOUR MONTHS AND A DAY AFTER
THE DISTRIBUTION DATE].”

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING OR OTHERWISE HOLDING
SUCH SECURITIES, AGREES FOR THE BENEFIT OF RESPONSE BIOMEDICAL CORP. (THE
“COMPANY”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY; (B)
OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE
U.S. SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND REGULATIONS
OR (C) PURSUANT TO THE EXEMPTIONS FROM REGISTRATION UNDER THE U.S. SECURITIES
ACT PROVIDED BY (I) RULE 144 THEREUNDER, IF AVAILABLE OR (II) RULE 144A
THEREUNDER, IF AVAILABLE, AND, IN BOTH CASES, IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS OF THE UNITED STATES, OR (D) IN A TRANSACTION THAT DOES
NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS OF THE UNITED STATES AND, IN THE CASE OF PARAGRAPH (C)(I) OR
(D), THE SELLER HAS FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED
STANDING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY TO SUCH
EFFECT AND, IN THE CASE OF PARAGRAPH (B), A DECLARATION IN THE FORM OF SCHEDULE
A TO THE SUBSCRIPTION AGREEMENT UNDER WHICH THIS SECURITY WAS ISSUED. DELIVERY
OF THIS CERTIFICATE MAY NOT CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE; HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE FACILITIES
OF THE TORONTO STOCK EXCHANGE SINCE THEY ARE NOT FREELY TRANSFERABLE, AND
CONSEQUENTLY ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY”
IN SETTLEMENT OF TRANSACTIONS ON THE TORONTO STOCK EXCHANGE.”

 

 

(f)

the Purchaser has the legal capacity and competence to execute this Subscription
Agreement and to take all actions required pursuant hereto;

 

 

(g)

the Purchaser has not been created solely or primarily to use exemptions from
the registration and prospectus exemptions under applicable Securities Laws and
has a pre-existing purpose other than to use such exemptions;

 

 

(h)

the execution and delivery of this Subscription Agreement and the performance
and compliance with the terms hereof will not result in any breach of, or be in
conflict with, or constitute a default under, or create a state of facts which
after notice or lapse of time or both would constitute a default under, any term
or provision of any constating documents, by-laws or resolutions of the
Purchaser or any indenture, contract, agreement (whether written or oral),
instrument or other document to which the Purchaser is a party or subject, or
any judgment, decree, order, statute, rule or regulation applicable to the
Purchaser;

  

 
- 5 -

--------------------------------------------------------------------------------

 

 

 

(i)

this Subscription Agreement has been duly and validly authorized, executed and
delivered by, and upon acceptance by the Issuer constitutes a legal, valid,
binding and enforceable obligation of, the Purchaser;

 

 

(j)

the Purchaser has not received, nor has the Purchaser requested, nor does the
Purchaser have any need to receive, any prospectus, sales or advertising
literature, offering memorandum or any other document (other than an annual or
interim report, financial statements or any other document, other than an
offering memorandum, the content of which is prescribed by statute or
regulation) describing or purporting to describe the business and affairs of the
Issuer which has been prepared for delivery to, and review by, prospective
purchasers in order to assist them in making an investment decision in respect
of the purchase of the Purchased Securities pursuant to the Offering;

 

 

(k)

the Purchaser has relied only upon publicly available information relating to
the Issuer and not upon any verbal or written representation as to fact, and the
Purchaser acknowledges that the Issuer has not made any written representations,
warranties or covenants in respect of such publicly available information except
as set forth in this Subscription Agreement. Without limiting the generality of
the foregoing, except as may be provided herein, no person has made any written
or oral representation to the Purchaser that any person will re-sell or
re-purchase the Purchased Securities, or refund any of the Purchase Price of the
Purchased Securities, or that the Purchased Securities will be listed on any
exchange or quoted on any quotation and trade reporting system, or that
application has been or will be made to list any such security on any exchange
or quote the security on any quotation and trade reporting system, and no person
has given any undertaking to the Purchaser relating to the future value or price
of the Purchased Securities;

 

 

(l)

the Purchaser agrees that it is solely responsible for obtaining such legal, tax
and other advice as the Purchaser considers appropriate in connection with the
execution, delivery and performance of this Subscription Agreement and the
transactions contemplated hereunder;

 

 

(m)

the Purchaser, whether acting as principal, trustee or agent, is neither (i) a
“U.S. Person” (as defined in Rule 902(k) of Regulation S promulgated under the
United States Securities Act of 1933, as amended (the “U.S. Securities Act”)),
which definition includes, but is not limited to, an individual resident in the
United States, an estate or trust of which any executor or administrator or
trustee is a U.S. Person, and any partnership or corporation organized or
incorporated under the laws of the United States, nor (ii) purchasing the
Purchased Securities for the account of a U.S. Person or a person in the United
States or for resale in the United States, and the Purchased Securities have not
been offered to the Purchaser in the United States and the Purchaser was not in
the United States when the order was placed or when this Subscription Agreement
was executed and delivered;

  

 
- 6 -

--------------------------------------------------------------------------------

 

 

 

(n)

the Purchaser will not offer or sell the Purchased Securities in the United
States or to a U.S. Person, unless such securities are registered under the U.S.
Securities Act and the laws of all applicable states of the United States or an
exemption from such registration requirements is available, and further that the
Purchaser will not resell the Purchased Securities, except in accordance with
the provisions of applicable securities laws in Canada and the United States;

 

 

(o)

the Purchaser is entitled under applicable Securities Laws to purchase such
Purchased Securities without the benefit of a prospectus qualified under such
Securities Laws;

 

 

(p)

the Purchaser is resident in the jurisdiction outside of Canada and the United
States set forth on the face page of this Subscription Agreement (the
“International Jurisdiction”) and the decision to subscribe for the Purchased
Securities was taken in such International Jurisdiction;

 

 

(q)

the Purchaser is purchasing the Purchased Securities with the benefit of the
prospectus exemption provided by BC Instrument 72-503 – Distribution of
Securities Outside British Columbia; and is either purchasing the Purchased
Securities as principal for its own account, or is deemed to be purchasing the
Purchased Securities as principal for its own account in accordance with
applicable Securities Laws;

 

 

(r)

the Purchaser either (A) is not an “insider” of the Issuer or a “registrant”
(each as defined under applicable Securities Laws) or (B) has identified itself
to the Issuer as either an “insider” or a “registrant” (each as defined under
applicable Securities Laws);

 

 

(s)

the delivery of this Subscription Agreement, the acceptance of it by the Issuer
and the issuance of the Purchased Securities to the Purchaser complies with all
laws applicable to the Purchaser, including the laws of such purchaser's
jurisdiction of residence, and all other applicable laws, and will not cause the
Issuer to become subject to, or require it to comply with, any disclosure,
prospectus, filing or reporting requirements under any applicable laws of the
International Jurisdiction;

 

 

(t)

the Purchaser is knowledgeable of, or has been independently advised as to, the
application or jurisdiction of the securities laws of the International
Jurisdiction which apply to the subscription;

 

 

(u)

the Purchaser is subscribing for the Purchased Securities pursuant to exemptions
from the prospectus and registration requirements (or their equivalent) under
the applicable securities laws of the International Jurisdiction or, if such is
not applicable, the Purchaser is permitted to subscribe for the Purchased
Securities under the applicable securities laws of the International
Jurisdiction without the need to rely on an exemption;

 

 

(v)

the applicable securities laws do not require the Issuer to register any of the
Purchased Securities, file a prospectus or similar document, or make any filings
or disclosures or seek any approvals of any kind whatsoever from any regulatory
authority of any kind whatsoever in the International Jurisdiction;

  

 
- 7 -

--------------------------------------------------------------------------------

 

 

 

(w)

the Purchaser will not sell, transfer or dispose of the Purchased Securities
except in accordance with all applicable laws, including applicable securities
laws of Canada and the United States, and the Purchaser acknowledges that the
Issuer shall have no obligation to register any such purported sale, transfer or
disposition which violates applicable Canadian or United States securities laws;

 

 

(x)

if it decides to offer, sell or otherwise transfer, pledge or hypothecate all or
any part of the Purchased Securities, it will not offer, sell or otherwise
transfer any of such Purchased Securities directly or indirectly, except:

 

 

(i)

to the Issuer;

 

 

(ii)

outside the United States (other than in Canada) in a transaction meeting the
requirements of Rule 904 of Regulation S under the U.S. Securities Act and in
compliance with applicable local laws and regulations;

 

 

(iii)

other than sales made to purchasers in Canada, in accordance with the exemptions
from registration under the U.S. Securities Act provided by (A) Rule 144
thereunder, if available or (B) Rule 144A, thereunder, if available, and, in
both cases, in accordance with applicable state securities laws of the United
States;

 

 

(iv)

the Purchased Securities are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities; or in Canada in
accordance with the Securities Laws, including the applicable hold period; and

  

    prior to such sale pursuant to subsection (iii)(A) or (iv) it has furnished
to the Issuer an opinion of counsel of recognized standing in form and substance
reasonably satisfactory to the Issuer;        

(y)

the funds representing the aggregate Purchase Price for the Purchased Securities
which will be advanced by the Purchaser hereunder will not represent proceeds of
crime for the purposes of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and the Purchaser acknowledges that the Issuer may in the
future be required by law to disclose the Purchaser’s name and other information
relating to this Subscription Agreement and the Purchaser’s subscription
hereunder, on a confidential basis, pursuant to such Act. To the best of its
knowledge: (a) none of the subscription funds to be provided by the Purchaser
(i) have been or will be derived from or related to any activity that is deemed
criminal under the laws of Canada, the United States, or any other jurisdiction,
or (ii) are being tendered on behalf of a person or entity who has not been
identified to the Purchaser; and (b) the Purchaser shall promptly notify the
Issuer if the Purchaser discovers that any of such representations ceases to be
true, and to provide the Issuer with appropriate information in connection
therewith; and

  

 
- 8 -

--------------------------------------------------------------------------------

 

 

 

(z)

the Purchaser is aware that (i) the Issuer may complete additional financings in
the future in order to develop the Issuer’s business and to fund its ongoing
development, (ii) there is no assurance that such financings will be available
and, if available, on reasonable terms, (iii) any such future financings may
have a dilutive effect on the Issuer’s securityholders, including the Purchaser,
and (iv) if such future financings are not available, the Issuer may be unable
to fund its on-going development and the lack of capital resources may result in
the failure of the Issuer’s business.

 

6.

Reliance Upon Representations, Warranties and Covenants by Issuer

 

The Purchaser acknowledges that the representations, warranties and covenants
made by the Purchaser in this Subscription Agreement are made with the intent
that they may be relied upon by the Issuer and its counsel to, among other
things, determine the Purchaser’s eligibility to purchase the Purchased
Securities, including without limitation the availability of exemptions from the
registration and prospectus requirements of applicable Securities Laws in
connection with the issuance of the Purchased Securities to the Purchaser. The
Purchaser further covenants that by accepting the Purchased Securities, the
Purchaser shall be representing and warranting that such representations and
warranties are true as at the Closing Date with the same force and effect as if
they had been made by the Purchaser at the Closing Date and that the covenants
of the Purchaser made by it in this Subscription Agreement to be performed prior
to the Closing Date have been performed. The Purchaser further agrees to
indemnify the Issuer and its respective directors, officers, employees,
advisers, affiliates, shareholders and agents, and their respective counsel,
against all losses, claims, costs, expenses, damages and liabilities which any
of them may suffer or incur and which are caused by or arise from any inaccuracy
in, or breach or misrepresentation by the Purchaser of, any such
representations, warranties and covenants. The Purchaser undertakes to
immediately notify the Issuer of any material change in any statement or other
information relating to the Purchaser set forth herein that takes place prior to
the Closing Date.

 

7.

Representations, Warranties and Covenants of the Issuer

 

By executing this Subscription Agreement, the Issuer represents, warrants and
covenants to the Purchaser that, as at the date of acceptance by the Issuer of
this Subscription Agreement and unless given at a particular date, at the
Closing Date and acknowledges that the Purchaser is relying thereon that:

 

 

(a)

the Issuer and its subsidiary are each corporations incorporated, validly
subsisting and in good standing under the laws of the jurisdictions in which
they are incorporated and have all the requisite corporate power, authority and
capacity to carry on their business as now conducted and to own or lease their
properties and assets;

 

 

(b)

the Issuer has all necessary corporate power, authority and capacity to enter
into and carry out its obligations under this Subscription Agreement and all
other agreements and instruments to be executed by the Purchaser as contemplated
by this Subscription Agreement and has taken all necessary corporate action in
respect thereof;

  

 
- 9 -

--------------------------------------------------------------------------------

 

 

 

(c)

the execution, delivery and performance by the Issuer of this Subscription
Agreement and such other agreements and instruments and the consummation of the
transactions contemplated by this Subscription Agreement and such other
agreements and instruments have been duly and validly authorized by the Issuer;

 

 

(d)

the authorized share capital of the Issuer consists of an unlimited number of
common shares, of which 9,925,256 were issued and outstanding as at May 17,
2016, and all issued common shares have been validly issued and are outstanding
as fully paid and non-assessable;

 

 

(e)

as of May 17, 2016, there were no outstanding securities, notes or instruments
convertible into or exercisable for common shares other equity interests of the
Issuer, other than 1,393,211 incentive stock options of the Issuer, 231,016
restricted share units of the Issuer, 86,918 deferred share units of the Issuer
and 86,848,002 common share purchase warrants exercisable to purchase up to
5,049,445 common shares of the Issuer, provided however, that 86,103,744 of such
warrants, exercisable to purchase 4,305,187 common shares, cannot be exercised
pursuant to their terms so long as the exercise price is above the current
market price of the common shares;

 

 

(f)

all securities of the Issuer have been issued in all material respects in
accordance with the provisions of all applicable securities laws and applicable
corporate laws;

 

 

(g)

the Issuer has complied with and will fully comply with the requirements of
applicable securities laws and applicable corporate legislation in respect of
the Offering;

 

 

(h)

the Purchased Securities have been duly authorized for issuance and upon
issuance pursuant to the provisions hereof will be validly issued and fully paid
as non-assessable common shares in the capital of the Issuer;

 

 

(i)

this Subscription Agreement constitutes a legal, valid and binding obligation of
the Issuer enforceable against the Issuer in accordance with its terms subject,
however, to the customary limitations with respect to bankruptcy, insolvency or
other laws affecting creditors’ rights generally and to the availability of
equitable remedies;

 

 

(j)

the execution and delivery of this Subscription Agreement and the compliance by
the Issuer with the terms hereof, including the issue, sale and delivery of the
Purchased Securities, will not result in any breach, or be in conflict with, or
constitute a default under, or create a state of facts which after notice or
lapse of time or both would constitute a default under, any term or provision of
the Issuer’s constating documents or by-laws, resolutions of the directors of
the Issuer or any indenture, contract, agreement (whether written or oral),
instrument or other document to which the Issuer is a party or subject, or any
judgment, decree, order, statute, rule or regulation applicable to the Issuer;

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

 

(k)

except for approval for listing of the Purchased Securities by the TSX, no
approval, authorization, consent or order of, and no filing, registration or
recording with, any governmental authority or any third party is required of the
Issuer in connection with the execution and delivery or with the performance by
the Issuer of this Subscription Agreement;

 

 

(l)

the Issuer will within the required time, file with the TSX or any other
applicable securities agency, any documents, reports and information, in the
required form, required to be filed by Securities Laws in connection with the
Offering, together with any applicable filing fees and other materials;

 

 

(m)

at the Closing Time, approval for listing of the Purchased Securities by the TSX
will have been obtained subject to the fulfilment of any post-Closing filings
referred to in the conditional acceptance letter from the TSX;

 

 

(n)

the Issuer is a “reporting issuer” in British Columbia, Alberta, Saskatchewan,
Manitoba, Ontario, Quebec, New Brunswick, Nova Scotia, Prince Edward Island,
Newfoundland and Labrador, Northwest Territories, Yukon and Nunavut and the
Issuer is not in default of any of the material requirements of the applicable
securities laws;

 

 

(o)

the common shares of the Issuer are listed and posted for trading on the TSX;

 

 

(p)

the Issuer is not a party to any unanimous shareholder, voting trust or similar
agreement in each case relating to any of the issued and outstanding securities
or equity interests of the Issuer;

 

 

(q)

the Issuer has not entered into a shareholders rights plan agreement or put in
place a shareholders rights plan;

 

 

(r)

the Issuer is the owner of all of its property and assets used by it in
connection with its business, unless leased or licensed, in each case with good
and marketable title thereto, free and clear of any encumbrances and of any
rights or privileges capable of becoming encumbrances, except as disclosed
publicly by the Issuer any and all agreements pursuant to which the Issuer or
its subsidiary holds or will hold any such interest in property, business or
assets are in good standing in all material respects according to their terms,
and the properties are in good standing in all material respects under the
applicable statutes and regulations of the jurisdictions in which they are
situated;

 

 

(s)

except as disclosed in the Issuer’s publicly filed documents, the Issuer and its
subsidiary are not a party to any actions, suits or proceedings which could
materially adversely affect its or its subsidiary’s business or financial
condition, and, except as disclosed in such publicly filed documents, to the
best of the Issuer’s knowledge no such actions, suits or proceedings have been
threatened as at the date hereof.

  

 
- 11 -

--------------------------------------------------------------------------------

 

 

8.

Survival

 

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the Issuer and the Purchaser,
notwithstanding the completion of the purchase of the Purchased Securities by
the Purchaser pursuant hereto or the subsequent disposition or exchange of the
Purchased Securities by the Purchaser.

 

9.

Personal Information Authorization

 

By executing this Subscription Agreement, the Purchaser hereby consents to the
collection, use and disclosure of the personal information provided herein and
other personal information provided by the Purchaser or collected by the Issuer
or its agents as reasonably necessary in connection with the Purchaser’s
subscription for the Purchased Securities (collectively, “personal information”)
as follows: (a) the Issuer may use personal information and disclose personal
information to intermediaries such as the Issuer’s legal counsel and withholding
and/or transfer agents for the purposes of determining the Purchaser’s
eligibility to invest in the Purchased Securities and for managing and
administering the Purchaser’s investment in the Purchased Securities; (b) if the
Purchaser purchased securities through a registered dealer, the Issuer may
disclose and collect such personal information relating to the Purchaser’s
holding of the Purchased Securities to and from the dealer; (c) the Issuer and
its agents may use the Purchaser’s tax identification number for income
reporting purposes in accordance with applicable law; (d) the Issuer, its agents
and advisors, may each collect, use and disclose personal information for the
purposes of meeting legal, regulatory, self-regulatory, security and audit
requirements (including any applicable tax, securities, money laundering or
anti-terrorism legislation, rules or regulations) and as otherwise permitted or
required by law, which disclosures may include disclosures to tax, securities or
other regulatory or self-regulatory authorities in Canada and/or in foreign
jurisdictions, if applicable, in connection with the regulatory oversight
mandate of such authorities; (e) the Issuer and its agents and advisors may use
personal information and disclose personal information to parties connected with
the proposed or actual transfer, sale, assignment, merger or amalgamation of the
Issuer or its business or assets or similar transactions, for the purpose of
permitting such parties to evaluate and/or proceed with and complete such
transaction. Purchasers, assignees and successors of the Issuer or its business
or assets may collect, use and disclose personal information as described in
this Subscription Agreement. The Purchaser acknowledges that the Issuer’s agents
or intermediaries may be located outside of Canada, and personal information may
be transferred and/or processed outside of Canada for the purposes described
above, and that measures the Issuer may use to protect personal information
while handled by agents, intermediaries or other third parties on its behalf,
and personal information otherwise disclosed or transferred outside of Canada
for the purposes described above, are subject to legal requirements in foreign
countries applicable to the Issuer or such third parties, for example lawful
requirements to disclose personal information to government authorities in those
countries.

 

The Purchaser acknowledges (i) the delivery to the British Columbia Securities
Commission of the Purchaser’s full name, residential address and telephone
number, the number and type of securities purchased by the Purchaser, the total
purchase price paid for the Purchased Securities, the prospectus exemption
relied on under Securities Laws to complete such purchase, and the date of
distribution, (ii) that such information is being collected indirectly by the
British Columbia Securities Commission under the authority granted to it in
securities legislation, (iii) that such information is being collected for the
purposes of the administration and enforcement of the securities legislation of
British Columbia, and (iv) that the British Columbia Securities Commission, by
mail to Box 10142, Pacific Centre, 701 West Georgia Street, Vancouver, British
Columbia, V7Y 1L2, or by telephone at (604) 899-6500 or 1-800-373-6393 can be
contacted to answer questions about the British Columbia Securities Commission’s
indirect collection of such information. The Purchaser hereby authorizes the
indirect collection of such information by the British Columbia Securities
Commission.

 

 
- 12 -

--------------------------------------------------------------------------------

 

  

10.

Governing Law

 

This Subscription Agreement shall be governed by, construed and enforced in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein. The Purchaser hereby irrevocably attorns and
submits to the non-exclusive jurisdiction of the courts of the Province of
British Columbia with respect to any matters arising out of this Subscription
Agreement.

 

11.

Costs

 

All costs and expenses incurred by the Purchaser, including, without limitation,
legal fees and disbursements relating to the purchase by the Purchaser of the
Purchased Securities, shall be borne by the Purchaser.

 

12.

Assignment

 

This Subscription Agreement shall enure to the benefit of and be binding on the
Issuer, the Purchaser and their respective heirs, administrators, executors,
successors and permitted assigns. This Subscription Agreement may not be
assigned by the Issuer and may only be transferred or assigned by the Purchaser:
(i) subject to compliance with applicable Securities Law, and (ii) with the
prior written consent of the Issuer.

 

13.

Entire Agreement

 

This Subscription Agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. There are no conditions, representations, warranties,
covenants or other agreements, express or implied, collateral, statutory or
otherwise, between the parties hereto relating to the subject matter hereof,
except as specifically set out, referred to or incorporated by reference herein.

 

14.

Amendments and Waivers

 

No amendment to this Subscription Agreement will be valid or binding unless set
forth in writing and duly executed by the parties hereto. No waiver of any
breach of any provision of this Subscription Agreement will be effective or
binding unless made in writing and signed by the waiving party.

 

 
- 13 -

--------------------------------------------------------------------------------

 

  

15.

Language

 

The parties hereto confirm their express wish that this Subscription Agreement
and all documents and agreements directly or indirectly relating hereto be drawn
up in the English language. Les parties reconnaissent leur volonté expresse que
la présente ainsi que tous les documents et contrats s’y rattachant directmente
ou indirectmente soient rédigés en anglais.

 

16.

Time of Essence

 

Time shall be of the essence of this Subscription Agreement in all respects.

 

17.

Facsimile Deliveries and Counterparts

 

The Issuer shall be entitled to rely on delivery by facsimile or electronic copy
via PDF of a copy of this Subscription Agreement executed by the Purchaser, and
acceptance by the Issuer of such executed Subscription Agreement shall be
legally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms hereof. In addition, this
Subscription Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
document.

 

18.

Extended Meanings and Headings

 

In this Subscription Agreement words importing the singular number include the
plural and vice versa, words importing any gender include all genders and words
importing persons include individuals, partnerships, associations, trusts and
unincorporated associations. The headings contained herein are for convenience
of reference only and shall not affect the construction or interpretation
hereof.

 

19.

Currency

 

All references to currency herein are to lawful money of the United States,
unless otherwise stated herein.

 

20.

Further Assurances

 

Each of the parties hereto shall from time to time execute and deliver all such
further documents and instruments and do all acts and things as the other party
may, either before or after the closing of the transactions contemplated hereby,
reasonably require to effectively carry out or better evidence or perfect the
full intent and meaning of this Subscription Agreement.

 

 
- 14 -

--------------------------------------------------------------------------------

 

  

Schedule A

Declaration for Removal of Legend

 

TO:               Response Biomedical Corp.

 

AND TO:     The registrar and transfer agent for the securities of Response
Biomedical Corp.

 

The undersigned (A) acknowledges that the sale of the securities of Response
Biomedical Corp. (the “Company”) [represented by certificate number/described in
the direct registration system advice with holder account number]
 ___________________, to which this declaration relates was made in reliance on
Rule 904 of Regulation S under the United States Securities Act of 1933, as the
same has been, and hereafter from time to time, may be amended (the “U.S.
Securities Act”) and (B) certifies that (1) the undersigned is not an
“affiliate” of the Company as that term is defined in Rule 405 under the U.S.
Securities Act, a “distributor” or an affiliate of “distributor”, (2) the offer
of such securities was not made to a person in the United States and either (a)
at the time the buy order was originated, the buyer was outside the United
States, or the seller and any person acting on its behalf reasonably believed
that the buyer was outside the United States or (b) the transaction was executed
on or through the facilities of a “designated offshore securities market” (as
defined in Rule 902 of Regulation S under the U.S. Securities Act) and neither
the seller nor any person acting on its behalf knows that the transaction has
been prearranged with a buyer in the United States, (3) neither the seller nor
any affiliate of the seller nor any person acting on their behalf has engaged or
will engage in any “directed selling efforts” in the United States in connection
with the offer and sale of such securities, (4) the sale is bona fide and not
for the purpose of “washing-off” the resale restrictions imposed because the
securities are “restricted securities” as that term is described in
Rule 144(a)(3) under the U.S. Securities Act, (5) the seller does not intend to
replace such securities sold in reliance on Rule 904 of the U.S. Securities Act
with fungible unrestricted securities, and (6) the contemplated sale is not a
transaction, or part of a series of transactions, which, although in technical
compliance with Regulation S under the U.S. Securities Act, is part of a plan or
scheme to evade the registration provisions of the U.S. Securities Act. Unless
otherwise specified, terms set forth above in quotation marks have the meanings
given to them by Regulation S under the U.S. Securities Act.

 

DATED at __________      this ___ day of __________, 20__.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 







Affirmation By Seller’s Broker-Dealer (required for sales in accordance with
Section (b)(2)(B) above)

 

We have read the foregoing representations of our customer,
_________________________ (the “Seller”) dated _______________________, with
regard to our sale, for such Seller’s account, of the securities of the Company
described therein, and on behalf of ourselves we certify and affirm that (A) we
have no knowledge that the transaction had been prearranged with a buyer in the
United States, (B) the transaction was executed on or through the facilities of
a “designated offshore securities market” (as defined in Rule 902 of Regulation
S under the U.S. Securities Act); (C) neither we, nor any person acting on our
behalf, engaged in any directed selling efforts in connection with the offer and
sale of such securities, and (D) no selling concession, fee or other
remuneration is being paid to us in connection with this offer and sale other
than the usual and customary broker’s commission that would be received by a
person executing such transaction as agent. Terms used herein have the meanings
given to them by Regulation S under the U.S. Securities Act.  

 

 

 

 

 

Name of Firm

 

 

 

 

By: _______________________________

 

 

Date: ____________________________________

 

                       Authorized officer        

 

 

- 1 -